Wyly, J.,
dissenting. I adopt as my dissenting opinion in this ease the following argument, submitted by Judge Collens:
The Seventh District Court for the parish of Orleans is one of the conrts created by the State Constitution. At the general election held on fourth November, 1872, the relator was duly elected by the people to be judge of that court for the four ensuing years, and he was duly inducted into office. On the fourteenth December following the Legislature passed an act abolishing this court, and another court entitled the Eighth District Court, which had been created by statute. At the same time and by the same act the Legislature created the Superior District Court. The question is, was the act so far as it undertakes to abolish the Seventh District Court, constitutional? I am convinced that it is not.
I can not admit the rule of interpretation by which a single article of the constitution is made to override and defeat the general and unqualified provisions manifestly intended to insure the independence of the judiciary. I think, on the contrary, that we should seek to give force and effect to every article and disposition of the instrument; and that there is no difficulty in construing article 83 with all the rest so as to give effect to the whole, and moreover to the clear spirit and policy indicated throughout. That article 83 contains a special clause in regard to the creation of additional courts in the parish of Orleans there can be no doubt, but there is nothing else in that article which deprives the judges of the protection given in the most unqualified manner by articles 81, 84, 97, 122, 158, and the other clauses of article *41283, defining the tenure, term of office, election, mode and cause of removal, salary, and jurisdiction of the judges.
The relator was elected for four years, and it is provided that during that term of office his territorial jurisdiction shall remain unchanged; that he shall hold his office during that term; that in the meantime his salary shall not be increased or diminished, and that he shall not be removed except by impeachment or suspension. There is no inconsistency to force us to hold that any exception has been made in regard to the courts of the parish of Orleans, unless the expressions of article 83 be made to mean more than they say, and that the Legislature may abolish the constitutional courts as well as create additional ones. The rule of interpretation is the converse of the one adopted by the court. Exceptions should be strictly construed, not_ enlarged, particularly when they derogate from the general principles and guarantees of right, liberty and independence. The result, from enlarging or adding to the exception, is to make the constitution, in its most vital and paramount elements, self-contradictory, and different in different parts of the State. True, the phrase “until otherwise provided by law,” in article 83, refers to the number of courts; but the power of the Legislature, in this respect, is defined by the provision allowing the creation of “ as many as the public interests may require.” The very fact that the possible necessity of a greater number is expressly foreseen, but no lesser uumber expressly permitted, confirms this construction.
Even the construction in favor of the power to diminish the constitutional number does not hold good in this case, for it would not apply to the facts. The constitutional number is seven ; the eighth was an additional court created by statute. The act of fourteenth December, 1872, is made to abolish these two, the seventh and the eighth, and to create another, the superior court, in their stead. Thus there would be still seven district courts, but the effect is nevertheless that one of the constitutional courts is abolished, though there is no actual diminution of the number. Even such reduction “as the public interests may require” below the seven created by the constitution, is not intended or effected ; and yet the seventh one is not the one established by the constitution. The operation of the act plainly is to accomplish indirectly and under a false pretense what could not have been done directly. A judge elected by the people for four years has been legislated out of office, and another legislated into his place. If there were a frank and bona fide diminution of the number of courts established by the constitution, or if the superior court were an additional one, there would be no ground for charging the act of the Legislature with being colorable; but by the mockis operandi the superior court has really become the seventh one, and a palpable, though indirect, evasion of the constitution is perpetrated.
*413All such devices and colorable attempts have been condemned by the wisest judges of this country. The courts of our sister States have invariably maintained judges in their office during the term for which they were elected or appointed, déspite such legislation as this ; and have decided that changes, such as attempted in this instance, could, if at all, only take effect after the expiration of a constitutional term. 3 Cranch 160; 1 How. 316; 6 Wall. 39; 7 How. 458 ; 13 An. 345; 23 Ill. 547; 62 Penn. 345 ; 21 An. 491; 23 An. 784; 6 Cow. 651; 9 Cow. 640; 1 Cow. 564; 3 Serj. & R. 155; 4 Met. 237 ; 2 Denio 274; 14 Wis. 163; 65 N. C. 603; 9 Watts 200; 65 Penn. 76; 2 Sand. 640; 15 Iowa 538; Cooley on Cons. p. 46; 4 Ark. 220; 6 Serj. & R. 322; 5 Serj. & R. 403; 14 An. 198.